Citation Nr: 0819041	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-03 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to service connected discogenic disease 
of L5-S1 with lumbar strain.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disorder, claimed variously as bipolar disorder, depression, 
anxiety, and cognitive impairment, to include as secondary to 
service connected discogenic disease of L5-S1 with lumbar 
strain; and if so, whether the reopened claim should be 
granted.

3.  Entitlement to an evaluation in excess of 40 percent for 
discogenic disease of L5-S1 with lumbar strain.

4.  Entitlement to an evaluation in excess of 10 percent 
prior to November 27, 2007, for right lumbosacral 
radiculopathy.

5.  Entitlement to an evaluation in excess of 20 percent 
since November 27, 2007, for right lumbosacral radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's mother, Appellant's sister, 
Appellant's friend


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Marine Corps from June 1980 to November 1984.  The veteran 
also served with the United States Marine Corps Reserves for 
periods from February 1974 to August 1976; he was not called 
to active duty as a Reservist.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and August 2006 rating 
decisions by Regional Offices (RO) of the Department of 
Veterans Affairs (VA).  The February 2004 decision denied 
entitlement to an increased evaluation for discogenic disease 
of the low back and entitlement to service connection for 
bipolar disorder.  The August 2006 decision denied 
entitlement to an increased evaluation for right lumbosacral 
radiculopathy and entitlement to service connection for 
headaches.  In a November 2007 decision, the RO did grant an 
increased, 20 percent evaluation for right lumbosacral 
radiculopathy from November 27, 2007; the veteran has 
indicated he wishes to continue his appeal on that issue for 
increased evaluation.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge held at the RO in January 
2008.  At that hearing, the veteran submitted a waiver of RO 
consideration of any newly submitted evidence.

The issues of reopening a claim of service connection for a 
psychiatric disorder, and service connection for headaches, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no unfavorable ankylosis of the lumbar spine, 
nor is there evidence of incapacitating episodes having a 
total duration of 6 weeks over the past year. 

2.  Prior to November 27, 2007, right lumbosacral 
radiculopathy was manifested by intermittent radiating pain 
to the right leg, with decreased sensation to light touch and 
subjective complaints of numbness and weakness.

3.  As of November 27, 2007, right lumbosacral radiculopathy 
was manifested by decreased light touch sensation over the 
entire right leg, decreased motor strength at the right 
ankle, and absent ankle jerk reflex.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for discogenic disease of L5-S1 with lumbar strain are not 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5243 (2007).

2.  Prior to November 27, 2007, the criteria for an 
evaluation in excess of 10 percent for right lumbosacral 
radiculopathy are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.124a, Diagnostic Code 8520 (2007).

3.  Since November 27, 2007, the criteria for an evaluation 
in excess of 20 percent for right lumbosacral radiculopathy 
are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For increased-compensation claims, as here, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008) 

Here, notice with respect to both claims for increased 
evaluation was deficient.  In May 2003correspondence, 
although the RO listed the lumbar spine as included in the 
letter, the disability was not discussed; the letter 
contained solely information regarding a claim of service 
connection.  Correspondence dated in June 2005 was marginally 
better, informing the veteran that evidence showing a 
worsening of the severity of his back disability was required 
and describing the respective obligations of VA and the 
veteran in obtaining such.  It did not discuss the types of 
evidence which might establish worsening.  The right 
radiculopathy disability evaluation was addressed in August 
2005 correspondence.  This letter fully met the notice 
elements detailed in Quartuccio, supra, by informing the 
veteran of the need to show worsening, detailing the types of 
evidence and information which would help to substantiate his 
claim, discussing the responsibilities of VA and the veteran 
in supplying such, and asking him to supply evidence in his 
possession.  No notice to the veteran informed him of the 
need and helpfulness of evidence establishing the impact of 
his disabilities of his daily life and work, and in neither 
case was notice provided regarding the specific criteria 
applicable to evaluation of the disability.

The Board finds that the notice errors did not affect the 
essential fairness of the adjudication.  The veteran has 
demonstrated actual knowledge of the elements of a claim for 
increase generally, and of the criteria applicable to the 
claimed disabilities specifically.  He has supplied medical 
releases for his private doctors, and has additionally 
obtained and submitted statements applicable to his claim.  
In correspondence with VA and during his testimony at a 
Travel Board hearing, the veteran has discussed how his 
service connected disabilities have worsened, and has cited 
examples of the impact on his daily and work lives.  
Moreover, he has addressed specific criteria applicable to 
his claims, as appropriate.  The Board notes that evaluation 
of radiculopathy contains no specific criteria which would 
not be met through a general description of worsening 
symptoms, and the criteria which would warrant an increased 
evaluation for a low back disability based on the general 
rating formula do not contain specific measurements.  They 
rely instead on descriptions of functional impairment, which 
the veteran has submitted.  Evaluation of the back disability 
under criteria for disc disease does include specific 
findings, but in this instance the veteran and his 
representative discussed those measures at the Travel Board 
hearing.  In light of this actual knowledge, the essential 
fairness of the proceeding was not affected by any 
deficiencies in notice, and adjudication may proceed.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007))

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from VA Medical Center East Orange and associated 
clinics, as well as private medical records identified by the 
veteran and for which he submitted appropriate releases.  The 
veteran submitted examination reports and opinion letters 
from several private doctors, and was provided an opportunity 
to set forth his or her contentions during the hearing before 
the undersigned Veterans Law Judge.  Family members and a 
friend also testified.  The appellant was afforded VA medical 
examinations in June 2003, April 2004, September 2005, and 
November 2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evidence

Private treatment records from the F Medical Group, which 
includes Dr. KGS and Dr. MLS, from March 1990 to October 2005 
reveal no continued or regular complaints of low back pain 
and associated symptoms.  In September 2002, the doctors 
reported that the veteran sought a review of his medical 
records; at that time he reported that his back hurt and that 
he had been seeing an orthopedist at VA.  No abnormalities, 
either muscular or neurological, were noted at that time.  In 
August 2003, despite complaints of current low back and right 
leg pain, physical examination was essentially normal.  
October 2005 treatment records show complaints of pain and 
weakness of the extremities.

During a June 2003 VA examination, the veteran reported 
experiencing intermittent low back pain since service.  Pain 
occurred after prolonged sitting or standing, or coughing.  
There was radiating pain to the right leg to the calf, with 
complaints of numbness.  He reported wearing a back support 
at work, and he had difficulty bending and operating doors on 
the train.  There was x-ray evidence of multilevel 
degenerative disc disease.  Physical examination showed he 
walked without a limp.  No spasm or tenderness of the lumbar 
spine was noted.  Flexion was to 55 degrees, extension was 35 
degrees, and side bending was 20 degrees bilaterally, with 
pain at the extremes of motion.  Deep tendon reflexes were 
equal and active in the lower extremities.  

The veteran was again examined in April 2004, for the spine 
and for peripheral nerves.  On the spine examination, he 
reported intermittent low back pain with sharp radiating pain 
down the right leg to the calf.  Prolonged activity 
aggravated his pain, whiel rest and medication alleviated it.  
He stated that he had recently missed a week of work due to 
back problems, and limitations on standing and lifting were 
affecting his work.  Range of motion was 45 degrees flexion, 
10 degrees extension, and 15 degrees side bending 
bilaterally, with end range pain.  Sensory was intact to the 
lower extremities.  There was a slight give-way weakness in 
the right leg, but reflexes were normal bilaterally.  Gait 
was also normal.  There was extreme tenderness of the spinous 
process on palpation, and diffuse tenderness of the 
paraspinal muscles.  The spine examiner stated that the 
veteran was exaggerating his symptoms, and physical findings 
were inconsistent with the veteran's presentation.  He 
specifically stated that he did not believe that 
radiculopathy was present.  

On the peripheral nerves examination, the veteran reported 
intermittent low back pain radiating to the right foot on and 
off since service.  The right leg was at times numb and weak.  
He stated he was frequently absent from work due to pain.  He 
described back pain as 9/10 at its peak, and a 7/10 when 
taking medication.  There was some slight weakness of the 
right leg on testing, but no atrophy.  Deep tendon  reflexes 
were present and symmetrical.  The veteran moved slowly and 
limped on the right side when walking.  Tenderness of the 
lumbar area was noted on palpation.  Pinprick sensation was 
slightly diminished on the right leg.  Right lumbosacral 
radiculopathy was diagnosed.

VA treatment records reveal complaints of chronic back and 
right lower extremity pain.  In September 2005, the veteran 
underwent examination and objective testing for a 
neurological assessment.  Tenderness to superficial palpation 
of the paraspinal muscle was noted, but was described as an 
overreaction.  Decreased sensation to light touch on the 
right was reported.  No antalgic gait was noted, but the 
veteran did have difficulty with heel and toe walking.  A 
nerve conduction stud was normal, with no evidence of 
lumbosacral radiculopathy , peripheral neuropathy, or 
entrapment neuropathy.

During September 2005 VA examinations, the veteran complained 
of continuing low back pain with frequent muscle spasms and 
radiating pain to the right leg.  Physical examination showed 
no weakness or atrophy, though the veteran reported 
tenderness of the right lumbar paravertebral muscles.  Spasm 
was also observed in the same area.  Deep tendon reflexes 
were normal in the lower extremities.  Gait was normal, but 
slow.  Decreased pinprick sensation was noted in an L4-5 
distribution in the right lower extremity.  Range of motion 
of the lumbar spine was 55 degrees flexion, 20 degrees 
extension, 18 degrees right lateral flexion, and 20 degrees 
left lateral flexion.  Right lumbosacral radiculopathy was 
diagnosed, as well as chronic low back strain.

A VA spine examination was conducted in November 2007.  The 
veteran reported that his back pain had increased, and was 
worse with standing, walking, and when sleeping.  Pain 
continued to radiate down the right leg, and at times shifted 
to the left leg.  Back pain was described as constant and 
stabbing, while the radiating pain was tingling.  The veteran 
stated that he walked with a cane and brace, and could walk 
between 1/4 and 1 mile.  Spasm and tenderness was seen in the 
right sacrospinal muscles, and there was pain on motion.  The 
spasm and tenderness were not so severe as to cause an 
abnormal gait.  Decreased sensation to light touch was noted 
throughout the right leg.  On testing of deep tendon 
reflexes, ankle jerk was absent on the right.  Range of 
motion of the lumbar spine was to 35 degrees with pain in 
flexion, 8 degrees with pain in extension, 15 degrees with 
pain in left lateral flexion, 6 degrees with pain in right 
lateral flexion, 10 degrees with pain in left lateral 
rotation, and 9 degrees with pain in right lateral rotation.  
Moderate osteoarthritis and degenerative disc disease of the 
lumbosacral spine were diagnosed.

The veteran submitted a copy of correspondence from Dr. KGS, 
in which he described the worsening of the veteran's 
complaints.  He stated that the veteran reported increasing 
trouble performing his work duties due to back pain.  
Worsening of back symptoms over the years was reported.  The 
veteran complained that he could not remain in one position 
for long without pain and stiffness of the back.  The doctor 
did observe that flexion and extension of the spine appeared 
to cause pain when the veteran came to the office.  Spinal 
nerves were intact on examination, and there was no definite 
muscle loss or atrophy.  The doctor recommended that an 
application for increased VA benefits might be in order.  The 
veteran's representative submitted a Physician's 
Questionnaire from Dr. KGS dated in December 2007, on which 
the doctor indicated that there was moderately severe 
incomplete paralysis of the sciatic nerve.  The form required 
the doctor to check a box indicating the level of impairment; 
no option lower than moderately severe was possible.  The 
doctor did not provide a rationale or explanation of the 
statement.

Dr. MBV, a private neurologist, submitted a statement dated 
in December 2007 listing the veteran's current diagnoses.  
Low back pain and muscle spasm were listed, but no details 
were provided.  The Board notes that the veteran did not 
submit a release for Dr. MBV to allow VA to make further 
inquiry for his complete medical records, despite several 
requests that that veteran provide such for all private 
doctors.

During the January 2008 Travel Board hearing, the veteran 
complained of continuing, worsening low back pain with 
radiation to the right leg.  He reported trouble walking due 
to stiffness and continuous pain and tingling of the feet.  
He had trouble driving any distance, as staying in one 
position caused discomfort and spasm of the right leg.  He 
tries to stretch at work and keep his weight off the right 
leg.  He had been counseled for missing work too frequently, 
and stated that he had been removed from the train several 
times secondary to his back problems.  He took to bed rest 
following these incidents.  His family also testified, and 
stated that when the veteran exerts himself, he needs rest 
afterward.  A friend who had served with the veteran also 
stated that he had observed the veteran's difficulty moving.

Analysis

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating. 
 38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Further, evaluation of a service-connected disability based 
on limitation of motion requires adequate consideration of 
actual functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
DeLuca v. Brown , 8 Vet. App. 202 (1995). 

Discogenic Disease of L5-S1 with Lumbar Strain

The Board notes that the criteria for evaluating disabilities 
of the spine were amended immediately prior to the filing of 
the claim under appeal here, and again during the course of 
the appeal.  Both the old and new criteria are potentially 
applicable; those which are more advantageous to the  veteran 
are to be applied.  The new criteria cannot, however, be 
applied prior to the effective date of the amendment.

Further complicating the evaluation is the fact that the 
service connected disability may be rated as either 
intervertebral disc syndrome or based on limitation of 
motion.  There are therefore four alternative criteria which 
must be considered. The Board finds that the current criteria 
for rating spine disabilities are the most advantageous to 
the veteran.  They were effective September 26, 2003, while 
the claim from which the current appeal springs was filed 
September 26, 2002.  The new criteria, therefore, are not 
applicable through the first year of the appellate period.  
Entitlement to an increased rating for that stage is 
considered below under the various criteria which were 
effective at receipt of the claim.

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under Code 5293, which provided that postoperative 
intervertebral disc syndrome that was cured was to be rated 
noncompensable (0 percent disabling).  Mild intervertebral 
disc syndrome was to be rated 10 percent disabling.  Moderate 
intervertebral disc syndrome with recurring attacks was to be 
rated 20 percent disabling.  Severe intervertebral disc 
syndrome with recurring attacks with intermittent relief was 
to be rated 40 percent disabling.  Pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief, was to be rated 60 percent disabling.  
38 C.F.R. § 4.71a (2002)  The Board finds there is no 
advantage to the veteran in applying these criteria at any 
point during the appeal period.  While the evidence of record 
does show chronic back pain throughout the appellate period, 
the associated neurological findings have been, at best, 
inconsistent.  Several doctors, as well as objective testing 
as recent as 2005, in fact dispute this diagnosis.  In the 
absence of "persistent symptoms," a 60 percent evaluation 
under the pre-2002 criteria for intervertebral disc sydrome 
is not warranted.  The Board further notes that assignment of 
an evaluation under these criteria would subsume a separate 
evaluation for radiculopathy.  38 C.F.R. § 4.14.

From September 23, 2002, intervertebral disc syndrome is 
rated according to the total duration of incapacitating 
episodes over the past 12 months, or by separately evaluating 
and combining the orthopedic and neurological manifestations 
of the disability.  These criteria were not changed in the 
September 26, 2003 amendment to the Schedule, though the 
Diagnostic Code was changed from 5293 to 5243.  Here, the 
current criteria for evaluation of intervertebral disc 
syndrome are not for application, as there is no advantage to 
the veteran.  An "incapacitating episode" is defined in the 
Schedule as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  
38 C.F.R. § 4.71a, Code 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1) (2007).  Here, although the veteran has 
stated that on several occasions he took to his bed for bed 
rest, there is no indication that a physician ordered such, 
and no documentation in treatment records.  No increased 
evaluation under the new criteria for intervertebral disc 
syndrome would be warranted based on incapacitating episodes.  
No discussion of the alternate method of evaluating 
orthopedic and neurological manifestations separately is 
required here, as in effect and as discussed below, this is 
how the low back disability is currently rated..

Turning to the possibility of evaluating the low back 
disability based on limitation of motion, under the criteria 
in effect prior to September 26, 2003, disability of the 
lumbar spine was evaluated under Diagnostic Code 5292.  
Slight limitation of motion of the lumbar spine was to be 
rated 10 percent disabling; moderate limitation of motion of 
the lumbar spine was to be rated 20 percent disabling; and 
severe limitation of motion of the lumbar spine was to be 
rated 40 percent disabling.  
38 C.F.R. § 4.71a (2003).  As 40 percent is the maximum 
schedular evaluation under these old criteria, clearly there 
is no advantage to the veteran in applying them to the 
current appeal, as no increase can be granted.

Disabilities of the spine are currently rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
for Diagnostic Codes 5235 to 5243.  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that a
40 percent disability rating is assigned for forward flexion 
of the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See also Plate 
V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional 
cases, an examiner may state that because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4) provides that the rater is to round 
each range of motion measurement to the nearest five degrees.  
Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of  vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal  margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or  cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable  ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments 
are to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a.

To warrant assignment of a schedular evaluation in excess of 
40 percent, the evidence must therefor establish either 
unfavorable ankylosis of the thoracolumbar spine or its 
functional equivalent.  The Board notes that here, as no 
disability of the cervical spine (and hence the entire spine) 
is service connected, a 100 percent schedular evaluation is 
not available.

A review of the evidence of record does not establish the 
presence of actual unfavorable ankylosis.  All doctors agree 
that there remains some degree of motion of the lumbar spine; 
the greatest measured degree of limitation of motion was to 
35 degrees flexion, which includes limitation of motion due 
to pain.  The veteran can also extend and flex laterally, 
demonstrating that, because the spine can move out of the 
neutral position, there can e at most favorable ankylosis.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).  Further, because such 
motion was found to be possible even upon consideration of 
weakness, fatigue, and pain with repeated motion, the 
functional equivalent of unfavorable ankylosis is not shown.  
An evaluation in excess of 40 percent for discogenic disease 
of L5-S1 with lumbar strain is not warranted.

Right Lumbosacral Radiculopathy

The current evaluation criteria applicable to disabilities of 
the low back specify, as is discussed above, that 
neurological manifestations of the low back problems should 
be separately evaluated.  Here, the right leg radicular 
symptoms are evaluated as 10 percent disabling prior to 
November 27, 2007, and as 20 percent disabling after that 
date.

The disability is rated under Diagnostic Code 8520, for 
paralysis of the sciatic nerve.  Diagnostic Code 8520 
provides that mild incomplete paralysis is rated 10 percent 
disabling; moderate incomplete paralysis is rated 20 percent 
disabling; moderately severe incomplete paralysis is rated 40 
percent disabling; and severe incomplete paralysis, with 
marked muscular atrophy, is rated 60 percent disabling.  
Complete paralysis of the sciatic nerve, the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

Prior to November 27, 2007, no evaluation in excess of 10 
percent is warranted.  The veteran complained to private and 
VA doctors of numbness and pain radiating from the low back 
down the right leg, but objective testing consistently showed 
nothing more than minor sensory deficiencies to light touch.  
The veteran complained of weakness of the right leg, but 
objective findings show, at best, only slight impairment.  
Reflexes are generally full and symmetrical.  Two VA doctors, 
in 2004 and 2005, in fact did not diagnose radiculopathy 
because of the lack of objective evidence of such, despite 
the veteran's assertions.

The Board does note, however, that over time the subjective 
complaints and objective findings did reflect increasing 
impairment.  No sensory impairment was noted in June 2003, 
but it was observed by several doctors beginning in 2004. 
Similarly, measurable muscle weakness appeared over time, and 
on the most recent VA examination, ankle reflexes were absent 
on the right.

Therefore, assignment of an increased, 20 percent evaluation 
as of November 27, 2007, the date of the recent VA 
examination, is justified.  No higher evaluation is 
warranted, however, in light of the objective evidence of 
only slight to moderate manifestations.  As of that date, 
more widespread sensory impairment is shown, and ankle reflex 
is absent.  The veteran continues to be ambulatory, however, 
and retains full movement of the foot.  The sensory 
deficiency is not so severe as to impair his ability to walk.  
The sole evidence indicating that a higher, 40 percent 
evaluation is warranted is the questionnaire completed by Dr. 
KGS, which provides no rationale or specific findings 
supporting his conclusory box checking.  The Board further 
notes that as the form used by the representative does not 
provide for consideration of any level of impairment lower 
than 40 percent, the relevance and credibility of the 
statement in evaluating the current disability is 
questionable.


ORDER

An evaluation in excess of 40 percent for discogenic disease 
of L5-S1 with lumbar strain is denied.

An evaluation in excess of 10 percent prior to November 27, 
2007, for right lumbosacral radiculopathy is denied.

An evaluation in excess of 20 percent since November 27, 
2007, for right lumbosacral radiculopathy is denied.

REMAND

Initially, the Board notes that it has recharacterized the 
issue of service connection for a psychiatric disorder to 
encompass not only bipolar disorder, but anxiety, depression, 
and cognitive disorder as well.  This better reflects the 
actual claim of the veteran as reflected in his 
correspondence and statements to doctors and the undersigned 
Veterans Law Judge.  He has claimed this disability primarily 
as secondary to his service connected disabilities, but he 
has also raised the possibility of a head injury in service, 
particularly during his Travel Board testimony.

The clarification of this claim by the Board and by the 
veteran requires a remand for additional development and 
notice.  Although the RO initially recognized that this was a 
reopened claim requiring new and material evidence, the 
notice letter sent to the veteran in May 2003 was markedly 
inadequate.  It referenced a prior date of decision having 
nothing to do with a psychiatric disorder, and additionally 
failed to inform the veteran of the grounds for the prior 
denial or the elements of his claim, to include as secondary 
to service connected disability.  The veteran in fact stated 
in June 2003 correspondence, "I do not understand...."  
New, compliant, and correct notice to the veteran is required 
regarding his reopened claim of service connection.  

Similarly, notice provided to the veteran regarding his claim 
of service connection for a headache disorder did not include 
information regarding secondary service connection, as he has 
alleged.  Additional notice to the veteran is therefore 
required.

Finally, the Board notes that following his appearance before 
the undersigned Veterans Law Judge, the veteran submitted 
personnel records showing service with the Marine Corps 
Reserves from July 1974 to July 1976.  It appears that the 
veteran did have active duty for training during this period, 
and he alleges having sustained a head injury during such 
training.  The record does not reflect whether service 
treatment records were requested for this period.  As these 
are records in the possession of a federal agency, VA has a 
duty to attempt to locate and obtain them until such time as 
they are certified as unavailable.  38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with the 
notice required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159, and court precedent, 
including Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (regarding VA 
policies and procedures with regard to 
assignment of effective dates and 
evaluations.) and Kent v. Nicholson, 20 
Vet. App. 1 (2006) (regarding reopened 
claims and new and material evidence).  
Notice should also include information of 
the elements of a claim for secondary 
service connection.

The veteran should be asked to identify 
any hospital or clinic which treated him 
for a head injury in service, either from 
1974 to 1976 or 1980 to 1984.

2.  The RO should request complete service 
treatment records from the National 
Personnel Records Center for the period of 
service with the Marine Reserve from 1974 
to 1976.  This request should include a 
request for clinical records from any 
facility identified by the veteran as 
having treated him during service.  If 
such records are unavailable, that fact 
must be certified in writing and 
documented in the claims file.

3.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran the requisite time 
period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


